Title: Editorial Note
From: 
To: 


      One of the most influential of Adams’ Revolutionary writings was the pamphlet Thoughts on Government, Applicable to the Present State of the American Colonies. In a Letter from a Gentleman to His Friend, Philadelphia, 1776 (T. R. Adams, American IndependenceThomas R. Adams, American Independence: The Growth of an Idea. A Bibliographical Study of the American Political Pamphlets Printed Between 1764 and 1776 . . . , Providence, R.I., 1965., No. 205a; EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 14639). Actually its influence began before it appeared in print, for it took earlier form as letters to two other friends who made use of it during the deliberations regarding a government for North Carolina. The genesis of the pamphlet is a confused story, the confusion arising from Adams’ imperfect memory of events to which he did not attach great importance at the time.
      Adams’ earliest, and thus most nearly accurate, account of the composition of the Thoughts was given in a letter to James Warren of 20 April (below). William Hooper and John Penn, delegates to the congress from North Carolina, had each been urged to return home to take part in the drafting of a plan of government for that colony and bring with him ideas on the subject. They applied separately to Adams for suggestions. In his own words, Adams “concluded to borrow a little Time from his sleep and accordingly wrote with his own Hand, a Sketch, which he copied, giving the original to Mr. Hooper and the Copy to Mr. Penn.” When George Wythe of Virginia saw the sketch, he wanted one for himself. Adams obliged, as he said, by writing one out from memory. The same thing happened when Jonathan Dickinson Sergeant of New Jersey put in his request, although this time the author “enlarged and amplified a good deal.”
      Taking the account to Warren literally, Adams produced four manuscripts, the first two of which would be as nearly identical as one could expect from a laborious copying of five or six pages, and the third would reveal differences because it was done from memory. The fourth, expanded as it was, would show the greatest difference from the others. Adams told Warren that he had made five copies although he specifies only four. It has been postulated that the fifth may have been the letter Adams wrote to Richard Henry Lee the preceding November, but the lapse of months would seem to make that unlikely (Adams to Lee, 15 Nov. 1775, above). Adams probably miscounted (John E. Selby, “Richard Henry Lee, John Adams, and the Virginia Constitution of 1776,” VMHB Virginia Magazine of History and Biography. , 84:394–395, note 20 [Oct. 1976]).
      
      It is not surprising that when Richard Henry Lee also asked for a copy of Adams’ latest composition, the hard-pressed author borrowed Wythe’s, and Lee “put it under Types.” The pamphlet, then, probably reproduced the Wythe copy, though we cannot be certain, for the Wythe MS has not been found, nor, for that matter, has the Sergeant copy. As Adams wrote to Warren, it was a pity that Wythe’s copy was used for the printer, for Sergeant’s was “longer and more compleat, perhaps more correct.”
      A comparison of the letters written to Hooper and Penn and the letter to Wythe as printed shows that Adams did not copy his initial effort, as he first claimed. Each proposal, though containing passages identical with one or both of the other versions, shows some difference in ordering of ideas and contains passages unique to it. Yet, given the nature of some of the verbatim passages, one can justifiably conclude that Adams had a set of notes or a rough draft, apparently no longer extant, on which he could draw in answering the separate requests for a plan of government. Although he declared the Sergeant version the most accurate and complete, even that in Adams’ eyes was only a temporary expedient, for he was careful to note in all three extant versions of the Thoughts that the conditions of 1776 would change and that, as stress and danger eased, legislators might well want to alter several features of the original scheme. What those modifications might be are only hinted at, but the hints account for some of the differences from plan to plan. Most of these will be left to annotation, but a few general comments are appropriate here.
      The letter to Penn is approximately two hundred words longer than that to Hooper, but the one to Wythe is perhaps one thousand words longer than that. The greater length of the third version is largely owing to the elaboration of some ideas and the introduction of topics not covered earlier: for example, the addition of a sixth and summary reason for the dangers of unicameralism, the discussion of the composition and command of the militia, the advisability of sumptuary laws, and the quorum for the Council when it acts as adviser to the governor.
      Besides these additions there are other differences of substance. Thus, only the Hooper letter mentions an alternative to basing representation on numbers or geographic area—quantity of property. Although the Hooper letter is unique in this respect, the principle of basing representation on property was incorporated in 1779 in Adams’ draft of the Massachusetts Constitution and was retained in the final version of 1780. The number of senators from specially designated districts was to be proportional to the taxes paid by the inhabitants of the district (The Report of a Constitution or Form of Government for the Commonwealth of Massachusetts . . . , Boston, 1779, p. 18; Constitution of 1780, ch. I, sect. II). Only the Wythe letter mentions the possibility of terms of office running three or seven years, or even for life, although Adams in all three letters makes plain his strong preference for annual elections. Here, as elsewhere, however, he would leave the decision to the people. The Wythe letter also enlarges somewhat the sphere of the congress. That it should provide for a post office is not surprising, but Adams’ additional thought that the unappropriated royal lands should come under congressional jurisdiction shows his awareness of the issue of ownership of western lands. Virginia was particularly concerned with this issue because of its vast claims north and west of the Ohio River which overlapped the claims of other colonies (see Madison, PapersThe Papers of James Madison, ed. by William T. Hutchinson, William M. E. Rachal, Robert A. Rutland (from vol. 8), and others, Chicago, 1962- , 2:72–77). Obviously there was some development of Adams’ thought even in the space of a few days; in this light the disappearance of the Sergeant letter is especially regrettable.
      A very rough estimate of the length of the final version of the Thoughts may be extrapolated from Adams’ statement to both Abigail (JA to AA, 15 April, Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 1:383) and Warren that he had used ten sheets of paper to produce the four copies. Whenever Adams used a full sheet for a letter, he folded it in half to make four pages; hence if one makes no allowance for unfilled pages, his copying effort produced forty pages of writing. Extant MS versions for Hooper and Penn use five and seven full pages respectively. The printed Wythe version must have taken about twelve pages, for a total of twenty-four pages for the three versions we know. This means that the Sergeant version was about sixteen pages in length.
      Not only did Adams create confusion about whether two of his letters were merely copies of the original, but with the passage of time he insisted upon a different order of composition. In 1814 John Taylor of Caroline co., Virginia, John Penn’s son-in-law, published An Inquiry into the Principles and Policy of the Government of the United States, in which appeared an undated letter by Adams on government. Extracts from this letter, according to Taylor, had been printed some years before in newspapers (An Inquiry . . . , repr. New Haven, 1950, p. 452–458). When Adams saw the letter he was convinced that Taylor had written a confused account of its nature and wrote him “an unvarnished explanation,” stating that in January 1776 he and Wythe had had an evening’s conversation about government. After Adams had put his ideas into writing at Wythe’s request, Lee had secured Adams’ permission to have the piece published on condition that the author’s name be suppressed. Some weeks later the delegates from North Carolina called on Adams, bearing a letter from their state legislature requesting his advice on a form of government, a request he fulfilled with a letter that was never published in whole or in part (JA to Taylor, 9 April 1814, MHi: Washburn Papers). The letter in Taylor’s book, of course, was that to John Penn. Adams had forgotten that he had written to Penn and to Hooper, not to the North Carolina legislature. This second account of the genesis of Thoughts on Government, erroneously making Wythe’s the earliest version, parallels one that Adams had entered in 1811 on the flyleaf of Norton Quincy’s copy of the Thoughts ([Feb.–April], Adams Papers, and see JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 4:191). Several years later still, Adams described the letter printed by Taylor as “an imperfect copy” of the Wythe letter (JA to Hezekiah Niles, 28 April 1817, Niles Weekly Register, 12:161 [March–Sept. 1817]).
      Close examination of several letters that Adams wrote in the spring of 1776 permits establishment of an approximate chronology for the letters that led to the pamphlet. One can say at once that Adams did not have a conversation with Wythe in January 1776, since Adams did not return to Philadelphia until 8 February (JA to AA, 11 Feb., Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 1:345). Furthermore, he apparently did not put down his ideas on government until after 19 March. On that day he answered Abigail’s request for his opinion of Common Sense, which he had sent her from New York several weeks before. In noting that some people thought that he was the author, Adams remarks, “But altho I could not have written any Thing in so manly and striking a style, I flatter myself I should have made a more respectable Figure as an Architect, if I had undertaken such a Work. This Writer seems to have very inadequate Ideas of what is proper and necessary to be done, in order to form Constitutions for single Colonies, as well as a great Model of Union for the whole” (JA to AA, 19 March, italics supplied, sameAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 1:363).
      The italicized clause indicates that Adams had not yet written his plan of government. Yet, on 27 March, Hooper and Penn left Philadelphia to attend the North Carolina convention, so that, given the account of events that Adams wrote to Warren on 20 April, Adams must have written out his scheme for Hooper and Penn before they left the city (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:lviii). That fact would date the earliest versions of the Thoughts between 19 and 27 March. The Wythe version may well have been composed soon after 27 March, for Wythe saw either the Hooper or the Penn version before the men left Philadelphia; the Sergeant version followed, completed at the latest by 15 April, when Adams told Abigail he had used up ten sheets of paper. We know that on 11 April, Sergeant requested that Adams send to him a “Copy of a Paper I spoke with You about the Evening before I left Town,” which was very likely one of the first three versions of Thoughts on Government (Sergeant to JA, 11 April, below).
      Put into pamphlet form by John Dunlap of Philadelphia, Thoughts on Government was advertised for sale on 22 April in the Pennsylvania Packet. Some months later a reprint was made available in Boston by John Gill, who gave notice in his Continental Journal of 10 October that it would be published on the 12th. Gill may have sensed a market for Adams’ work. In Massachusetts for some time there had been agitation for a constitution to replace the makeshift government under which the province was operating. What had begun as opposition in Berkshire and Hampshire counties to continuation of the charter became after 4 July more general, and the House of Representatives in September asked the towns if they wanted the General Court to draft a constitution (Robert J. Taylor, Massachusetts, Colony to Commonwealth: Documents on the Formation of Its Constitution, 1775–1780, Chapel Hill, 1961, p. 36, 41). Moreover, on 31 August the Rev. William Gordon had begun a series of letters to the Independent Chronicle in which he discussed the features that a constitution should contain. In his first letter he quoted from Thoughts on Government the arguments of Adams against unicameralism. His series of letters ran through September and into October and was continued in the spring of 1777 (Independent Chronicle, 5, 12, 19, 26 Sept.; 3 Oct. 1776; 20, 27 March; 3, 10 April 1777). While Massachusetts towns in the fall of 1776 were voting overwhelmingly to give the General Court authority to draft a constitution, if one can judge by the returns preserved in the state archives, the first newspaper printing of Thoughts on Government, presumably taken from the Boston edition, appeared in the Newburyport Essex Journal of 1 November.
      Similarly, local issues brought another printing of the Adams proposal. Writing as “Ludlow” in the Pennsylvania Journal, Benjamin Rush, who despised his state’s constitution, quoted from the Adams pamphlet four of the reasons (nos. 1–3 and 6) why unicameralism was dangerous. “Whitlocke,” whose identity remains unknown, answered Rush in the Pennsylvania Gazette. He made the telling point that in the passage cited by Rush, Adams had inveighed not against vesting all legislative power in one body, but against centering all legislative, executive, and judicial power in a single assembly. Rush did leave out a key phrase in quoting Adams’ sixth reason for opposing unicameralism: “execute all laws arbitrarily for their own interest” (Pennsylvania Journal, 28 May 1777; Pennsylvania Gazette, 4 June 1777; for an analysis of the debate over the Pennsylvania constitution see Robert L. Brunhouse, The Counter-Revolution in Pennsylvania, 1776–1790, Phila., 1942, p. 28–33, 240). The Gazette printed the text of Thoughts on Government to allow readers to see for themselves what Adams had said, but in doing so it omitted the last paragraph, which had requested suppression of the author’s name.
      In quoting, Rush became the first person publicly to assign authorship of the pamphlet to John Adams; moreover, he said Adams was addressing one of his friends in North Carolina, although the pamphlet makes no mention of that state and was, in fact, addressed to Wythe of Virginia. Somehow Rush had learned of one or both of the letters addressed to Hooper and Penn. (Rush’s letters on the constitution were collected as Observations upon the Present Government of Pennsylvania in Four Letters to the People of Pennsylvania, Phila., 1777, the quotations from Adams being at p. 5–6.) When Adams learned how his proposal for government was being put to use in Pennsylvania, he was unhappy, for he did not want “to be impressed into the service of one Party.” However much he deplored unicameralism, he believed above all else that choice of governmental forms should be left to the people for decision (JA to AA, 4 June 1777, Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 2:255; JA to Patrick Henry, 3 June 1776, below).
      Thoughts on Government had influence apart from early reprintings. Its most obvious impact came in Virginia, where it called forth an ineffectual rebuttal: Carter Braxton’s Address to the Convention of the Colony and Ancient Dominion of Virginia, (Phila., 1776), designed, Adams said, “as an Antidote to the popular Poison, in ‘Thoughts on Government’” (JA to James Warren, 12 May, below). Patrick Henry described it as “an Affront and Disgrace” to Virginia (to JA, 20 May, below). His ire was probably provoked by Braxton’s too-great admiration for British forms and his attack on republican government as based on the impossible ideal of disinterestedness and equality. Quoting from Adams, Braxton held that he had confused public and private virtue. Braxton called for a governor elected by the House of Representatives to serve during good behavior and a Council, or second branch of the legislature, to serve for life. The representatives of the people were to be elected every three years (Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 6:748–754). Although Braxton’s pamphlet was reprinted in Dixon and Hunter’s Virginia Gazette of 8 and 15 June, it appeared too late and was too far from the spirit of men’s thinking to carry any weight.
      Julian P. Boyd has demonstrated that George Mason, chief architect of the Virginia Constitution of 1776, was influenced by both Thoughts on Government and Adams’ letter to Richard Henry Lee (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:334–335, 369, note 6). John Selby’s study of Lee and the Virginia Constitution reproduces the long-unidentified handbill on government that Lee ordered made up and that is based on, but not identical in substance to, the letter from Adams of 15 November 1775. The evidence is clear that the printing of Lee’s handbill preceded the publication of Thoughts on Government by a week or two; nonetheless, Adams’ pamphlet was in the hands of a number of Virginians before they attended the state convention. Lee became an ardent advocate of the Adams plan insofar as it demonstrated that government could be established in a form Virginians were used to even though independence was to be declared. Selby makes the important point that some Virginians had feared such a declaration might lead to “internal disruption.” Adams’ work eased their fears and made them the more ready to embrace many of its features (VMHB Virginia Magazine of History and Biography. , 84:393–396).
      In North Carolina, according to Elisha P. Douglass, Thoughts on Government was invoked by those who opposed a democratic faction that sought greater popular control in government, even to the extent of electing judges (Rebels and Democrats, Chapel Hill, 1955 [repr., Chicago, 1965], ch. 8). Douglass, unaware of the Hooper and Penn letters, confined his attention to the printed pamphlet, which arrived too late to exert much influence on the convention that met in April (same, p. 124–125). In fact, Hooper and Penn were put on the committee to prepare a constitution as soon as they arrived at the convention on 15 April (William L. Saunders, ed., The Colonial Records of North Carolina, 10 vols., Raleigh, 1886–1890, 10:516). Adams’ letter to Hooper was copied into the executive letterbook, and Penn wrote to Adams that “We are endeavouring to form a Constitution as it is thought necessary to exert all the powers of Government, you may expect it will be a popular one” (Penn to Adams, 17 April, below). What Penn meant by “a popular one” apparently differed from what some North Carolinians meant, for a democratic group in the convention wanted a two-house legislature and a president and council functioning as the executive that would be directly elected by the people. Conservatives, according to Douglass, wanted the plan of Adams more closely followed (Rebels and Democrats, p. 120, 124, 125, note 30). As mentioned earlier, Adams had insisted that his specific pro­posals were temporary and in his letter to Penn had suggested that in time people might prefer direct election of a governor by the people at large and of councilors by the freeholders. Thus, Adams was not so conservative as Douglass’ analysis would imply. The outcome in North Carolina, however, was a more democratic government than men like Hooper and Penn desired (same, p. 129–135).
      No study has yet been made of the precise impact of Thoughts on Government on constitution-making in New Jersey. Jonathan Dickinson Sergeant is credited with having written a draft before a committee of the provincial congress designated for the purpose could get started. The committee worked but two days to produce a constitution, and it was adopted on 2 July. John E. Pomfret has described it as following “the colonial model . . . throughout,” as not “a revolutionary document.” All officers, executive and judicial, were chosen by joint ballot of the two houses for terms that were brief, even for judges. The lack of judicial tenure and of a veto for the governor was an important departure from Adams’ plan, but annual elections and bicameralism were significant parts of his scheme. Since familiar forms shaped Adams’ thinking, the lack of revolutionary change would not necessarily rule out his influence (Pomfret, Colonial New Jersey, A History, N.Y., 1973, p. 261–264).
      For the rest, there are but scattered hints that Thoughts on Government continued to be influential. Adams’ recollection is that the pamphlet was useful in New York. In his Autobiography he remarks that John Jay and James Duane attended the New York Convention, “as I suppose for the Purpose of getting a Plan adopted conformable to my Ideas, in the Letter to Mr. Wythe.” When Duane returned to the congress and learned that Adams had seen New York’s constitution (of 1777), he asked “if it was not agreeable to Adams’ Ideas.” Adams responded that it was “by far the best Constitution that had yet been adopted” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:398).
      In Massachusetts the pamphlet was pressed into service again in 1778. That year the state’s voters overwhelmingly rejected a constitution that the General Court had drafted. Among the reasons given for the rejection, the best known are those supplied by a county convention held in Ipswich, which were published and are familiarly known as the Essex Result. It quoted from and paraphrased those sections of Thoughts on Government dealing with equality of representation, the dangers of unicameralism, and the tenure of judges, as well as giving heavy emphasis to the system of checks and balances (Taylor, ed., Massachusetts, Colony to Commonwealth, p. 73–89, but esp. p. 81, 82, and 85). Writing about 1800, Adams remarked that the Essex Result was “in general agreable to the Principles” of Thoughts on Government, but that no credit was given to its author because his name was not known at that time. He added somewhat petulantly, “The Essex Junto however, need not be so vain glorious as to arrogate to themselves the honor of being the Founders of the Massachusetts Constitution” [Feb.–April 1776], Adams Papers).
      While the state constitutional convention was meeting in 1779 to draft what would become the Constitution of 1780, John Gill reprinted Thoughts on Government in his Continental Journal of 23 September. It was preceded by a note, probably written by Adams, which identified the author of the pamphlet and said in part: “the Plan of Government was rather intended to familiarize to the people a way of making the transition from the old Governments to the new, and to set abler pens to work than as anything well digested. It was written in too great a storm, and by a person too much employed in business to be thoroughly considered.”
      Additional reprintings in the 18th century are found in the Gazette of the United States for 29 September and 2 October 1790 and in the Universal Asylum and Columbian Magazine, 5:392–397 (Dec. 1790). Although the magazine gives no explanation for its reprinting, the reappearance of Thoughts on Government in the Gazette may have been timed to coincide with the final adoption of the Pennsylvania Constitution of 1790, which in turning to bicameralism and a single executive more nearly exemplified Adams’ ideas than had the first constitution of the state (Brunhouse, Counter-Revolution in Pennsylvania, p. 226–227). At the same time the Gazette was serializing Discourses on Davila, also by the then Vice President, John Adams.
      In commenting in 1776 and afterward upon his efforts to sketch a plan of government, Adams always stressed that he had done the job in a hurry, that his proposals were meant to be temporary, that what he had written was “a poor scrap,” even that the plan was meant for southern governments only, which he regarded as likely to favor less popular government than New England would. For example, he did not expect the people of Massachusetts to accept a governor with a veto power (JA to James Warren, 12 May, and to Francis Dana, 16 Aug., below). Yet what he wrote did not spring full-blown from his mind. For some months he had been thinking about the form independent governments should take. In his Autobiography he claimed to have discussed this subject with friends as early as the spring of 1775 (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:351). Even if we set this claim aside as typical of his tendency in old age to push back in time his commitment to American independence, the evidence is incontestable that what he wrote down for Hooper and the others was an elaboration of earlier ideas. It has been mentioned that in 1775 Adams in a letter to Richard Henry Lee briefly sketched a plan of government that anticipates some of the ideas in Thoughts on Government, including bicameralism, a strong executive, and tenure during good behavior for the highest judges at least. Adams even suggested that when times were easier, the people might directly elect the governor and the upper branch of the legislature.
      About a year before he wrote to Lee, Adams came into possession of an anonymous proposal to the Boston Committee of Correspondence which suggested annual elections, bicameralism, a strong executive, the election of governor and council by the house of representatives, and the appointment of officials other than treasurer, secretary, and captains of forts by joint action of the governor and legislature—all features, even though crudely stated, of Thoughts on Government (JA, PapersPapers of John Adams, ed. Robert J. Taylor and others, Cambridge, 1977– ., 2:178–185). These similarities are not surprising, for all the plans draw heavily upon institutional forms long familiar in Massachusetts. But the emphasis in them upon the balancing of the elements of government expressed Adams’ deeply held conviction that freedom under government could be achieved in no other way. As far back as 1763 we find him extolling the power of checks and balances, even that of the voters’ power to check the legislature: “We Electors have an important constitutional power placed in our hands: We have a check upon two branches of the legislature, as each branch has upon the other two; the power I mean of electing, at stated periods, one branch, which branch has the power of electing another” (same, 1:81). The emphasis on checks and balances was to remain central in Adams’ thought, based as it was upon his conviction that men are easily corrupted by power.
     